Title: To John Adams from William Moulton, 11 June 1798
From: Moulton, William
To: Adams, John




Sir
State of N. York & County of Rensselaer Pittstown June 11th 1798

At this important crisis, while the sensibility of our good citizens through the union is awakened by the indignities the United States have suffered from the French government, and while they are signifying their confidence in and approbation of the measures adopted by their own Government, I hope it will not be deemed impertinent or improper in me to testify my sensibility at the nefarious aggression of the former and my entire confidence in and approbation of the latter by a tender of my services to the Executive with whom the power of making appointments is vested.
Permit me Sir to premise that I went from my Accademic studies to sea for the recovery of my health which I followed two years, before I entered the Army, which I did in the York line Holmeses Regt. In 1775. During 1776 I continued a Lieut. in Van Schaicks Regt. of Yonkers from whence I was promoted a Capt in Colo. Warners Regt. in which capacity I served until I was discharged in April 1782. I am known to Mr. Williams Representative from New York as we were in actual service together. I think the Secy. of the Treasury will recognise me as I was an Agent appointed on the part of the Army to adjust their Accompts & transacted business with him in Hartford in the years 1781 & 82.
I am with the most cordial wishes for your / personal happiness / Your Obedt. Servant
William Moulton